Citation Nr: 1824896	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  13-34 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to July 23, 2010 for a total rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Laura Pflugfelder, Attorney	


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 

INTRODUCTION

The Veteran served in the United States Army from August 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from the December 2010 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In April 2017, the Veteran testified at a Board hearing in front of the undersigned Veterans Law Judge, and the transcript is of record. 

In October 2017, the Board remanded the case to the Director of Compensation Service to determine if a TDIU on an extraschedular basis was warranted prior to July 23, 2010.  In a January 2018 decision, the Director of the Compensation Service determined TDIU on an extraschedular basis was not warranted.  There was substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The rating assigned for the Veteran's service-connected disabilities did not meet the percentage requirements of 38 C.F.R. § 4.16(a) for an award of TDIU prior to July 23, 2010; however, the criteria for a TDIU on an extraschedular basis were met prior to July 23, 2010. 


CONCLUSION OF LAW

The criteria for a TDIU prior to July 23, 2010 to include on an extraschedular basis are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or his service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent or more.  38 C.F.R. § 4.16 (a). 

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the percentage criteria in 38 C.F.R. § 4.16 (a), may receive extraschedular consideration under 38 C.F.R. § 4.16 (b). Specifically, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  The rating board will include a full statement as the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16 (b). 

To grant TDIU on an extraschedular basis, the record must reflect that circumstances, apart from nonservice-connected conditions, place the veteran in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of service-connected disability, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In general, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o).  The effective date for the grant of a TDIU is governed by the increased rating provisions of 38 C.F.R. § 3.400(o).  See Hurd v. West, 13 Vet. App. 449 (2000).  Under the regulation, if the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(2).  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  38 C.F.R. § 3.400(o)(2); see Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010) (finding that a Veteran's claim for increased disability compensation must have occurred during the one year prior to the date of the Veteran's claim for the Veteran to receive the benefit of an earlier effective date).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2017).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2017).

The Veteran's formal TDIU application was received by the VA on April 29, 2010. 
On that application the Veteran credibly reported he last worked full-time in July 2008.  His TDIU claim was granted with an effective date of July 23, 2010, the date the Veteran met the schedular requirements for TDIU.  The Veteran's August 2011 notice of disagreement (NOD) requested an earlier effective date for TDIU.  The Board acknowledges prior to July 2010 the schedular requirements for TDIU were not met.  However, based on the evidence of record, the Veteran's employability prior to July 23, 2010 warranted referral for extraschedular consideration.  Thus, as previously noted, the Board referred the case to the Director of Compensation Service. 

The Director determined that entitlement to TDIU on an extraschedular basis was not warranted.  The Director found that a review of the medical records showed that in January 2009, the Veteran could not work due to his back disability, but the objective medical evidence indicated deep tendon reflexes within normal limits with no sensory or motor deficits.  Thus, the Director concluded that while physical activity was limited, it was not impossible.  Additionally, the Veteran's disability had no impact on sedentary activity.  The Director did not find the examiner's remark that the Veteran could not work as a pipefitter persuasive and noted that the Veteran has several non-service-connected disabilities that could impact his employability. 

The evidence contains multiple lay statements from the Veteran that due to his back disability he had to stop working as a pipe fitter in 2008.  The Veteran was unable to engage in prolonged standing, climbing, or complete the type of work necessary for his job.  Furthermore, the evidence shows prior to July 2010, the Veteran had continued complaints for pain radiating down both legs, which also interfered with his ability to work as a pipefitter.  At the January 2009 VA examination the Veteran stated his back pain interfered with his daily activities.  At his DRO hearing in November 2012, the Veteran stated that he was also unable to work in sedentary jobs because his back would start to hurt if he stayed in one position for too long.  His Social Security Administration Records also noted that he had to stop working because he was unable to do the required lifting necessary for his job as a pipefitter.  The Veteran also reiterated how his back disability rendered him unemployable in his April 2017 Board hearing.  

Based upon the relevant evidence of record, and resolving any reasonable doubt in favor of the Veteran, the preponderance of evidence weighs in favor of an earlier effective date for the grant of TDIU.  In his TDIU application, the Veteran stated that he worked for the same construction company for 21 years.  He had no additional training or education either before or after becoming too disabled to work.  The Board must consider the Veteran's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276, 286 (2015).  In this case, the Veteran's skills do not appear transferrable to sedentary employment.  

The Board acknowledges the Veteran's claim that he has been unemployable since July 2008 because of his back disability.  However, the Veteran's claim for TDIU was filed in April 2010.  If entitlement arose prior to that date, April 29, 2010 is the later of the two and is therefore the appropriate date.  As the increase in severity occurred in July 2008, more than one year prior to his April 29, 2010 claim, April 29, 2010 is again the correct effective date.  Therefore, the Board finds an extraschedular TDIU is warranted with an effective date of April 29, 2010.  


ORDER

An effective date of April 29, 2010 for the award of TDIU is granted. 



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


